      Case 2:17-cv-10129-CCC-ESK Document 291 Filed 06/11/21 Page 1 of 1 PageID: 10332

                       MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                          ATTORNEYS AT LAW


                                                     1300 MOUNT KEMBLE AVENUE
                                                            P.O. BOX 2075
                                                  MORRISTOWN, NEW JERSEY 07962-2075
                                                            (973) 993-8100
                                                       FACSIMILE (973) 425-0161



             DENNIS M. CAVANAUGH
             Direct dial: (973) 425-8838
             dcavanaugh@mdmc-law.com




                                                            June 11, 2021

         Via ECF
         All Counsel of Record

                   RE:       Allergan Sales, LLC v. Sandoz, Inc. et al., Civil No. 17-10129
                             Mediation Schedule

         Dear Counsel:

                Please allow this will confirm what occurred during our telephone conference call today.
         A response to the pending settlement proposal will be made within 30 days. Pre-mediation
         statements and/or relevant documentation in support of the statements will be submitted to me on
         or before August 16, 2021. Submissions may be confidential for “Mediator Only” or shared
         among counsel.

                 The Mediation session is scheduled for September 9, 2021, with the understanding it may
         carry over into a second day. While we did not discuss a second day or beyond, I will not
         schedule anything for September 10, 2021, and be available if need be. The Mediation will be
         held at the Walsh Firm’s offices in Newark at 10 am.

                Feel free to contact me if any problems arise. I look forward to working with you in this
         matter and will do my best to assist in a resolution.

                                                           Very truly yours,

                                           MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                   /s/ Dennis M. Cavanaugh

                                                    Dennis M. Cavanaugh, U.S.D.J. (Ret.)




NEW JERSEY          NEW YORK               PENNSYLVANIA      CONNECTICUT       MASSACHUSETTS   COLORADO     DELAWARE
